                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ANDREW LIPIAN,                                      Case No. 18-13321

             Plaintiff,                             SENIOR U.S. DISTRICT JUDGE
v.                                                  ARTHUR J. TARNOW

UNIVERSITY OF MICHIGAN,                             U.S. MAGISTRATE JUDGE
                                                    MONA K. MAJZOUB
             Defendant.

                                       /

 ORDER SUSTAINING IN PART AND OVERRULING IN PART PLAINTIFF’S AND NON-
   PARTIES’ OBJECTIONS [141, 142, 143, 146] TO THE MAGISTRATE JUDGE’S
                     SEPTEMBER 6, 2019 ORDER [132]

      Plaintiff, Andrew Lipian, trained to be a vocalist at the University of Michigan

School of Music, Theatre and Dance. Former Defendant, David Daniels, was hired

by the University as a voice professor in the fall of 2015. Plaintiff alleges that

Daniels sexually harassed him throughout his training, and, in March 2017, raped

him. He alleges that the University and several of its employees and officials ignored

warnings about Daniels’ aggressive sexual behavior, causing injuries actionable

under 42 U.S.C. § 1983 and Title IX of the Education Amendments.

      On September 6, 2019, Magistrate Judge Mona Majzoub issued an order on

six pending discovery motions [89, 93, 100, 101, 102, 109]. The Court had referred

the motions to her for resolution pursuant to 28 U.S.C. § 636(b)(1)(A). Andrew

Lipian, Scott Walker, and David Daniels all filed objections to this Order. Despite

                                      Page 1 of 5
the broad powers given to a reviewing Court to weigh the many interests impacted

by a discovery request, a district judge reviewing a Magistrate Judge’s ruling on a

non-dispositive matter does so according to the “clearly erroneous” or “contrary to

law” standard of review set forth in Rule 72(a). FED R. CIV. P. 26(a); see also 28

U.S.C. § 636(b)(1)(A). The Court held a hearing on October 17, 2019 on all the

objections and upheld the Magistrate Judge’s rulings in certain respects and

overruled it in others.

      First, on Plaintiff’s Motion to Compel [89] the Magistrate Judge found that

although the names of student witnesses to Daniels’ misconduct were relevant, the

Family Education and Privacy Rights Act (“FERPA”) bars the disclosure of

personally identifiable information in education record. She ordered that the

University give students an opportunity to object to the disclosure of their names.

Plaintiff objected to the applicability of FERPA and the limitations on the disclosure

of the student witness names.

      For the reasons stated on the Record, this objection was overruled without

prejudice. Defendant will provide Plaintiff with the names of students who are

willing to participate in this litigation. If the information those students provide is

not sufficient, and if Plaintiff has ground to believe that proving essential elements

of his case require testimony by the remaining students, the Court will revisit the




                                       Page 2 of 5
applicability of FERPA as to the students who do not wish to be contacted by

Plaintiff’s attorney.

      Second, the Magistrate Judge granted the University of Michigan’s Motions

to Compel Forensic Examinations of David Daniels’ and Plaintiff’s Phones [100,

101]. She found that both Plaintiff and David Daniels had gaps in the text message

records they had produced. She rejected David Daniels’ defense that he had a Fifth

Amendment right to not produce his cell phone for such an examination. Both

Daniels and Lipian objected to this order.

      For the reasons stated on the Record, the Court sustained in part and overruled

in part these objections. Both Lipian’s and Daniel’s cell phones are subject to a

forensic examination — by an examiner agreeable to both parties — insofar as the

conditions set by the Magistrate Judge are met. The following restrictions will also

apply. The forensic examination will be restricted to text messages from between

March 29, 2017 and May 29, 2017. The examiner will be provided with records of

all text messages currently in Defendants’ possession, and he or she shall only turn

over text messages that Defendants do not currently possess. If Defendants already

have all the text messages revealed by the forensic examination, the examiner will

turn over no data. The data collected from mirroring the phones shall not be retained.

      Third, the Magistrate Judge denied David Daniels’ and Scott Walter’s Motion

for Protective Orders [93, 109] regarding their depositions. She ruled that although


                                      Page 3 of 5
they could be entitled to plead their Fifth Amendment rights in response to certain

questions in their deposition, they were not entitled to forego the depositions

altogether. Both Walters and Daniels objected to this order.

      For the reasons stated on the Record, Daniels’ and Walter’s objections are

denied.

      Fourth, on the University of Michigan’s Motion to Compel [101] and

Plaintiff’s Motion to for a Protective Order [102], the Magistrate Judge ruled that

“as long as Lipian contends that Daniels’ sexual advances were unwanted because

Lipian is ‘heterosexual and married,’” he would have to answer deposition questions

about his sexual orientation and sexual history. (Dkt. 132, pg. 9). Lipan has since

stipulated to the removal of all mention of his heterosexuality and marital status in

the Third Amended Complaint.

      For the reasons stated on the record, Plaintiff’s objection is sustained in part

and overruled in part. As long as Plaintiff does not bring his own sexual orientation

or history into controversy, Defendants will not be entitled to ask questions about

Lipian’s sexual history with people unconnected to the allegations in this case. Any

relationship he may have had with Scott Walters, however, may pertain to

allegations in this case. Defendants are entitled to discovery on whether or how

communications and conduct between Lipian and Walters affected or illuminated

Lipian’s relationship with Daniels. This line of inquiry will be limited, however.


                                      Page 4 of 5
Questions presented to Lipian regarding Walters on matters not connected to Daniels

must be of a generic and abstract nature. Probing questions into specific acts or

speech are precluded. On events or communications where Daniels was either

present or discussed, however, questions can be more detailed and specific, but only

where calibrated to produce information on Lipian’s interactions with Daniels.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Objection [146] to the Magistrate Judge’s

September 6, 2019 Order is SUSTAINED IN PART AND OVERRULED IN

PART.

      IT IS FURTHER ORDERED that David Daniels’ and Scott Walker’s

Objections [142, 143] to the Magistrate Judge’s Order regarding their depositions

are OVERRULED. David Daniels’ Objection [141] to the Magistrate Judge’s order

regarding the forensic examination of his cell phone is SUSTAINED IN PART

AND OVERRULED IN PART.

      SO ORDERED.


                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
Dated: October 24, 2019               Senior United States District Judge




                                     Page 5 of 5
